EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Mark Stuenkel on 08/25/2022.
The application has been amended as follows: 
Claims 1-4 and 13-16 have been canceled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim 1 is allowable for setting forth a film cutting device comprising a cutting mechanism provided with viscous material, and a spraying mechanism, wherein the cutting mechanism comprises a plurality of cutting tools, the plurality of cutting tools are spaced apart from each other, and wherein the spraying mechanism includes a plurality of nozzles corresponding to the plurality of the cutting tools, the plurality of nozzles are configured to spray the viscous material on the corresponding cutting tools, respectively.
For example, Achilles et al. (5,518,569), hereinafter Achilles, teach a cutting mechanism having a cutting mechanism (4, 9) provided with viscous material 5, wherein the cutting mechanism comprises a plurality of cutting tools, the plurality of cutting tools are spaced apart from each other.
However, Achilles does not teach the film cutting device having a spraying mechanism, wherein the spraying mechanism includes a plurality of nozzles corresponding to the plurality of the cutting tools, the plurality of nozzles are configured to spray the viscous material on the corresponding cutting tools, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/           Examiner, Art Unit 3724